          Case 4:20-cv-05640-YGR Document 706 Filed 05/18/21 Page 1 of 3


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19                                                   Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S
22                      Plaintiff, Counter-defendant, ADMINISTRATIVE MOTION FOR
                             v.                       LEAVE TO FILE SUR-REPLY IN
23                                                    RESPONSE TO APPLE’S REPLY
       APPLE INC.,                                    IN SUPPORT OF ITS MOTION TO
24                                                    STRIKE WRITTEN AND ORAL
                        Defendant, Counterclaimant. TESTIMONY OF DR. MICHAEL I.
25                                                    CRAGG

26                                                   The Honorable Yvonne Gonzalez Rogers

27

28
            Case 4:20-cv-05640-YGR Document 706 Filed 05/18/21 Page 2 of 3

 1          Pursuant to Civil Local Rule 7-11, Epic Games, Inc. (“Epic”) hereby moves the Court

 2   for an administrative order granting it leave to file the sur-reply, supporting declaration and

 3   exhibit attached hereto as Exhibits A, B and C in order to address certain points raised for the

 4   first time in Apple Inc. (“Apple”)’s Reply in Support of Its Motion to Strike Written and Oral

 5   Testimony of Dr. Michael I. Cragg Regarding Foreign Regulatory Submissions of a Non-Party

 6   (ECF No. 703)

 7          Leave to file a sur-reply should be granted “in the interests of completeness and judicial

 8   efficiency.” In re: Cathode Ray Tube (CRT) Antitrust Litig., 2014 WL 7206620, at *1 n.2

 9   (N.D. Cal. Dec. 18, 2014); see, e.g., Tounget v. Valley-Wide Recreation & Park Dist., 2020 WL

10   8410456, at *2 (C.D. Cal. Feb. 20, 2020) (citing cases and noting a sur-reply is proper “to

11   consider evidence or arguments that give a more complete picture of the issues in need of

12   resolution”). These interests of completeness and judicial efficiency are present here. As

13   explained in Epic’s proposed sur-reply, Apple’s Reply in Support of Its Motion to Strike

14   grossly mischaracterizes Dr. Cragg’s trial testimony and accuses Dr. Cragg of making false

15   representations to the Court—assertions that Apple did not make in its opening brief. Epic’s

16   sur-reply seeks to clarify Apple’s mischaracterizations and rebut Apple’s false claims about Dr.

17   Cragg’s testimony by offering additional context omitted by Apple.

18          For the foregoing reasons, Epic respectfully requests that the Court grant it leave to file

19   the sur-reply, supporting declaration and exhibit attached hereto.

20

21

22

23

24

25

26

27

28


                                                -1-
                         EPIC’S MOTION FOR LEAVE TO FILE A SUR-REPLY
                                 Case No. 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 706 Filed 05/18/21 Page 3 of 3

 1

 2
     Dated: May 18, 2021              CRAVATH, SWAINE & MOORE LLP
 3
                                         Christine Varney (pro hac vice)
 4                                       Katherine B. Forrest (pro hac vice)
                                         Gary A. Bornstein (pro hac vice)
 5                                       Yonatan Even (pro hac vice)
                                         Lauren A. Moskowitz (pro hac vice)
 6                                       M. Brent Byars (pro hac vice)
 7
                                      FAEGRE DRINKER BIDDLE & REATH LLP
 8
                                         Paul J. Riehle
 9
                                      Respectfully submitted,
10
                                      By: /s/ Yonatan Even
11                                         Yonatan Even
12                                         Attorneys for Plaintiff and Counter-defendant
                                           Epic Games, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -2-
                     EPIC’S MOTION FOR LEAVE TO FILE A SUR-REPLY
                             Case No. 4:20-cv-05640-YGR-TSH
